MEMORANDUM **
Neil Paul Noble appeals pro se the judgment of the district court dismissing his complaint with prejudice pursuant to Fed. R.Civ.P. 12(b)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated by the district court’s order entered on August 3, 2000.
We have not considered Noble’s petition for rehearing received on July 2, 2001, because it was submitted prior to any ruling by this court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.